 



Exhibit 10.27



Summary Description of Director Compensation

Directors who are also employees of Patterson-UTI do not receive compensation
for serving as a director or as a member of a committee of the Board of
Directors. All directors are reimbursed for reasonable out-of-pocket expenses
incurred in connection with attendance at Board of Directors meetings and
committee meetings. Each non-employee director receives annual cash compensation
of $35,000. Each non-employee director that serves on the Audit Committee or
Compensation Committee receives additional annual cash compensation of $10,000
per committee on which he or she serves, with the chairman of each such
committee receiving $15,000.

Patterson-UTI maintains a Non-Employee Director Stock Option Plan (the “Director
Plan”). Under the Director Plan, each non-employee director is granted options
to purchase 40,000 shares of common stock, $0.01 par value per share, of the
Company (the “Common Stock”) upon becoming a director and is granted options to
purchase 20,000 shares of Common Stock on the last business day of each
subsequent year in which the director serves on the Board of Directors.

